


Exhibit 10.2

 

AMENDMENT NO. 2

 

AMENDMENT NO. 2 (this “Agreement”) dated as of September 24, 2014 by and among
ARES HOLDINGS L.P., a Delaware limited partnership (as successor by conversion
to Ares Holdings LLC) (“Ares Holdings”), ARES DOMESTIC HOLDINGS L.P., a Delaware
limited partnership (“Ares Domestic Holdings”), ARES INVESTMENTS L.P., a
Delaware limited partnership (as successor by conversion to Ares Investments
LLC) (“Ares Investments”), ARES REAL ESTATE HOLDINGS L.P., a Delaware limited
partnership (“Ares Real Estate”, together with Ares Holdings, Ares Domestic
Holdings, Ares Investments and any other Person that thereafter become borrowers
under the Credit Agreement by joinder, are referred to hereinafter individually
and collectively, jointly and severally, as the “Borrower”), the Guarantors
party hereto, the Lenders identified on the signature pages hereto and JPMorgan
Chase Bank, N.A., as Agent.

 

The Borrower and the Lenders party hereto wish now to amend that certain Sixth
Amended and Restated Senior Credit Agreement, dated as of April 21, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) as follows:

 

Section 1.  Definitions.  Except as otherwise defined in this Agreement, terms
defined in the Credit Agreement are used herein as defined therein.  This
Agreement shall constitute a Loan Document for all purposes of the Credit
Agreement and the other Loan Documents.

 

Section 2.  Amendments.  Subject to the satisfaction of the conditions precedent
specified in Section 4 below, but effective as of the date hereof, the Credit
Agreement shall be amended as follows:

 

2.01.  References Generally.  References in the Credit Agreement (including
references to the Credit Agreement as amended hereby) to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein” and “hereof”) shall
be deemed to be references to the Credit Agreement as amended hereby.

 

2.02.       Amendment to Section 4.16.  Section 4.16 of the Credit Agreement
shall by amended by deleting the provision in its entirety and replacing it with
the phrase:  “[Intentionally Omitted]”.

 

2.03.       Amendment to Section 6.14(ii).  Clause (ii) of Section 6.14 of the
Credit Agreement shall be amended by deleting the provision in its entirety and
replacing it with the following:

 

(ii)           clause (a) of the foregoing shall not apply to (x) customary
provisions in leases and other contracts restricting the assignment thereof or
the property subject thereto, (y) customary provisions of any Purchase Money
Debt, provided that such provisions apply only to the property or assets being
acquired with such Purchase Money Debt, or (z) customary provisions in
agreements governing Debt incurred under Section 6.1(b).

 

Section 3.  Representations and Warranties.  Each Borrower, individually as to
itself only, represents and warrants to the Lenders and the Administrative
Agent, that this Agreement has been duly executed and delivered by such Borrower
and constitutes a legal, valid and binding obligation of such Borrower,
enforceable in accordance with its terms, except as such enforceability may be
limited by (a) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

1

--------------------------------------------------------------------------------


 

Section 4.  Conditions Precedent.  The amendments set forth in Section 2 hereof
shall become effective, as of the date hereof, upon satisfaction of the
following conditions:

 

(a)           Execution.  The Administrative Agent shall have received
counterparts of this Agreement executed by the Borrower and the Lenders
constituting the Required Lenders under the Credit Agreement.

 

Section 5.  Miscellaneous.  Except as herein provided, the Credit Agreement
shall remain unchanged and in full force and effect.  Except as herein provided,
this Agreement shall not operate as an amendment or waiver of any right, power
or remedy of any Lender or the Administrative Agent under any of the Loan
Documents.  This Agreement may be executed in any number of counterparts, all of
which taken together shall constitute one and the same amendatory instrument and
any of the parties hereto may execute this Agreement by signing any such
counterpart.  Delivery of a counterpart by electronic transmission shall be
effective as delivery of a manually executed counterpart hereof.  This Agreement
and any right, remedy, obligation, claim, controversy, dispute or cause of
action (whether in contract, tort or otherwise) based upon, arising out of or
relating to this Agreement shall be governed by, and construed in accordance
with, the law of the State of New York without regard to conflicts of law
principles that would lead to the application of laws other than the law of the
State of New York.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

ARES HOLDINGS L.P.,

 

a Delaware limited partnership

 

 

 

By: ARES HOLDINGS INC., its General Partner

 

 

 

By:

/s/ Naseem Sagati

 

Name:

Naseem Sagati

 

Title:

Authorized Signatory

 

 

 

ARES INVESTMENTS L.P.,

 

a Delaware limited partnership

 

 

 

By: ARES MANAGEMENT, L.P., its General Partner

 

 

 

 

By: ARES MANAGEMENT GP LLC, its General Partner

 

 

 

By:

s/ Naseem Sagati

 

Name:

Naseem Sagati

 

Title:

Authorized Signatory

 

 

 

ARES DOMESTIC HOLDINGS L.P.,

 

a Delaware limited partnership

 

 

 

By: ARES DOMESTIC HOLDINGS INC., its general partner

 

 

 

By:

s/ Naseem Sagati

 

Name:

Naseem Sagati

 

Title:

Authorized Signatory

 

 

 

ARES REAL ESTATE HOLDINGS L.P.,

 

a Delaware limited partnership

 

 

 

By: ARES REAL ESTATE HOLDINGS LLC, its general partner

 

 

 

By:

s/ Naseem Sagati

 

Name:

Naseem Sagati

 

Title:

Authorized Signatory

 

3

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Agent

 

 

 

 

 

By:

/s/ Lauren Gubkin

 

Name:

Lauren Gubkin

 

Title:

Vice President

 

 

 

 

 

U.S. Bank National Association,

 

as a Lender

 

 

 

By:

/s/ Robert C. Mayer, Jr.

 

Name:

Robert C. Mayer, Jr.

 

Title:

Vice President

 

 

 

 

 

Wells Fargo Bank, National Association,

 

as a Lender

 

 

 

By:

/s/ Luke Harbinson

 

Name:

Luke Harbinson

 

Title:

Vice President

 

 

 

 

 

City National Bank,

 

as a Lender

 

 

 

 

 

By:

/s/ Brandon L. Feitelson

 

Name:

Brandon L. Feitelson

 

Title:

Senior Vice President

 

 

 

 

 

Citibank, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Eros Marshall

 

Name:

Eros Marshall

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

Royal Bank of Canada,

 

as a Lender

 

 

 

 

 

By:

/s/ Greg DeRise

 

Name:

Greg DeRise

 

Title:

Authorized Signatory

 

 

 

 

 

SunTrust Bank,

 

as a Lender

 

 

 

 

 

By:

/s/ Doug Kennedy

 

Name:

Doug Kennedy

 

Title:

Vice President

 

 

 

 

 

Morgan Stanley Bank, N.A.,

 

as a Lender

 

 

 

By:

/s/ Harry Comninellis

 

Name:

Harry Comninellis

 

Title:

Authorized Signatory

 

 

 

 

 

Barclays Bank PLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Alicia Borys

 

Name:

Alicia Borys

 

Title:

Vice President

 

 

 

 

 

Deutsche Bank AG New York Branch,

 

as a Lender

 

 

 

 

 

By:

/s/ Kirk Tashjian

 

Name:

Kirk Tashjian

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Michael Winters

 

Name:

Michael Winters

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

Credit Suisse AG, Cayman Islands Branch,

 

as a Lender

 

 

 

 

 

By:

/s/ Doreen Barr

 

Name:

Doreen Barr

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ Michael Spaight

 

Name:

Michael Spaight

 

Title:

Authorized Signatory

 

 

 

 

 

Bank of America, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Dominic Malleo

 

Name:

Dominic Malleo

 

Title:

Director

 

 

 

 

 

The Bank of New York Mellon,

 

as a Lender

 

 

 

 

 

By:

/s/ Jean Earley

 

Name:

Jean Early

 

Title:

Vice President

 

 

 

 

 

Goldman Sachs Bank USA,

 

as a Lender

 

 

 

 

 

By:

/s/ Michelle Latzoni

 

Name:

Michelle Latzoni

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------
